Citation Nr: 0833424	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss and an inability to concentrate, to 
include as secondary to service-connected disability.

2.  Entitlement to an increased rating for right ulnar nerve 
neuropathy, residuals, fracture, right radial head, currently 
rated as 30 percent disabling. 

3.  Entitlement to an increased rating for fracture, left 
radial head with ulnar involvement, currently rated as 10 
percent disabling. 

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1987.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, on behalf of the 
Louisville, Kentucky, RO.

In a statement received in August 2007 the veteran withdrew 
the issue of entitlement to service connection for headaches.

In a statement received in January 2008 the veteran indicated 
that he no longer wanted a Board hearing.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence fails to demonstrate that a 
disability manifested by memory loss or an inability to 
concentrate is etiologically related to, or chronically 
aggravated by, service or service-connected disability.

2.  Throughout the rating period on appeal, the veteran's 
right ulnar nerve disability is manifested by decreased 
sensation and normal motor strength resulting in no more than 
moderate incomplete paralysis of the ulnar nerve.

3.  Throughout the rating period on appeal, the veteran's 
left ulnar nerve disability is manifested by decreased 
sensation and normal motor strength resulting in no more than 
mild incomplete paralysis of the ulnar nerve.

4.  Arthritis of the left and right elbows has been 
demonstrated by X-ray evidence. 


CONCLUSIONS OF LAW

1.  A disability manifested by memory loss and an inability 
to concentrate was not incurred in or aggravated by active 
service, and is not proximately due to, or chronically 
aggravated by, service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).

2.  The criteria for a disability rating in excess of 30 
percent for right ulnar nerve neuropathy, residuals, 
fracture, right radial head have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8516 (2007).

3.  The criteria for entitlement to a separate 10 percent 
rating for right elbow arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003-5010 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for fracture, left radial head with ulnar 
involvement, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 
(2007).

5.  The criteria for entitlement to a separate 10 percent 
rating for left elbow arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003-5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2003 and August 2006, the 
veteran was informed of the evidence and information 
necessary to substantiate his service connection claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  The August 2006 VCAA 
notice letter advised the veteran of the criteria for 
assignment of a disability rating and effective date, for the 
award of any benefit sought, consistent with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was 
provided to the veteran prior to the initial adjudication.  
Pelegrini.

As for the increased rating claim, under 38 U.S.C. § 5103(a) 
VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.

The July 2003 and August 2006 VCAA letters in this case 
failed to provide the veteran with notice that to 
substantiate his claim the evidence may demonstrate the 
effect that the worsening of his condition has on his 
employment and daily life.  Vazquez-Flores, supra.  As noted 
above, the August 2006 VCAA notice letter advised the veteran 
of the criteria for assignment of a disability rating and 
effective date, for the award of any benefit sought, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  However, the letters also failed to notify the 
veteran that if an increase in his disability was found, the 
disability rating would be assigned in accordance with the 
applicable diagnostic code.  Accordingly, the Board finds 
that VA has not provided adequate section 5103(a) notice to 
the veteran, and such notice error is presumptively 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007).  To overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated and that 
the error did not affect the essential fairness of the 
adjudication."  Sanders, 487 F.3d at 889.

The Board finds that the veteran has had a meaningful 
opportunity to participate in the adjudication of this claim 
such that essential fairness was assured.  A review of the 
evidence of record reveals that, in an April 2006 statement 
of the case, the regulations and Diagnostic Code criteria for 
rating the service-connected disabilities at issue were 
provided.  The veteran was specifically notified of the 
evidence necessary to obtain higher disability ratings for 
his service-connected disabilities on appeal.  Furthermore, 
the July 2003 and August 2006 notice letters that the veteran 
received during this appeal, although not substantively 
adequate for section 5103(a) purposes, did provide him with 
information of VA's responsibility to assist him in obtaining 
evidence and provide him with a medical examination if 
necessary, as well as how to contact VA with any questions he 
may have.  Importantly, the Board notes that the veteran is 
represented in this appeal.  Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (appellant's representation by counsel 
"is a factor that must be considered when determining whether 
that appellant has been prejudiced by any notice error").  
The veteran has submitted argument and evidence in support of 
his appeal during the pendency of the claims.  Based on the 
foregoing, the Board finds that the veteran has had a 
meaningful opportunity to participate in the adjudication of 
the increased rating claims such that the essential fairness 
of the adjudication is not affected.  Sanders, supra.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA medical records, private treatment 
records, and records from the Social Security Administration 
(SSA).  The veteran has undergone examinations that have 
addressed the matters presented by this appeal.  The veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claims.

I.  Memory loss and an inability to concentrate

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be presumed, subject to rebuttal, for certain chronic 
diseases if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) is as follows: Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Service connection is in effect for right ulnar nerve 
neuropathy, residuals, fracture, right radial head, and 
fracture, left radial head with ulnar involvement.  The 
veteran asserts that he has memory loss and an inability to 
concentrate that are related to his service-connected 
disabilities.

While not specifically diagnosed, a July 2003 VA neurological 
examiner noted that the veteran had difficulty concentrating 
on performing complex commands.  The Board finds that the 
competent medical evidence fails to demonstrate that the 
veteran's memory loss and inability to concentrate are 
causally related to service-connected disability.  No 
healthcare professional has suggested such a link, and there 
has been no evidence indicating that the veteran's memory 
loss or inability to concentrate were chronically worsened by 
service-connected disability.

As for direct service connection, service treatment records, 
including the veteran's November 1987 service separation 
examination, reveal no diagnosis or findings related to 
memory loss or inability to concentrate, and the veteran has 
not asserted otherwise.  There are no contemporaneous 
treatment records or other documented evidence of any 
findings or treatment for memory loss or inability to 
concentrate in service or within one year subsequent to 
service separation, and there is no medical opinion causally 
relating those disabilities to his military service.

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue, and the Board has reviewed the 
veteran's statements made in support of this claim.  A 
layperson, however, is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
service connection for a disability manifested by memory loss 
and an inability to concentrate, to include as secondary to 
service-connected disability, is not warranted.

II.  Increased Rating

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities. Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to these claims.

A.  Right ulnar nerve neuropathy, residuals, fracture, right 
radial head

A March 1987 service treatment record reveals that the 
veteran injured his elbows while playing basketball during 
service.  Records indicate that the veteran complained of 
pain and tenderness in both elbows, and had some limitation 
of motion.  The assessment was bilateral radial head 
fractures.

The record establishes that the veteran is right hand 
dominant.

By rating action in January 1988, service connection for 
fracture, right radial head was established, and a 
noncompensable rating was assigned.  In August 1994 the RO 
assigned a 10 percent rating for this disability, and in 
September 2003 the RO assigned a 30 percent rating, effective 
December 19, 2002, the date of the receipt of the veteran's 
claim for an increased rating.  The disability is 
characterized as right ulnar nerve neuropathy, residuals, 
fracture, right radial head, and is rated under Diagnostic 
Code 8516.

Diagnostic Code 8516 provides the rating criteria for 
paralysis of the ulnar nerve.  Complete paralysis of the 
ulnar nerve, which is rated as 60 percent disabling for the 
dominant hand, contemplates "griffin claw" deformity, due to 
flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hyothenar 
eminences; loss of extension of ring and little fingers such 
that one cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

For the dominant hand, disability ratings of 10 percent, 30 
percent, and 40 percent are assignable for incomplete 
paralysis which is mild, moderate, or severe in degree, 
respectively.  Diagnostic Code 8516.

A review of the medical evidence of record fails to support 
the assignment of a disability rating higher than 30 percent 
under Diagnostic Code 8516 at any time during the rating 
period on appeal.  While the July 2003 VA neurological 
examination showed decreased pin sensation in the right hand 
innervated by the ulnar nerve, motor examination showed no 
significant weakness in any of the muscles of the right hand 
or elsewhere in any striated muscle group, and reflexes were 
1+/4.  While the July 2003 VA joints examination noted 
diffuse tenderness to palpation at the right wrist extensor 
mass and tendon of ECR at its insertion and in the right 
ulnar groove, reflexes were 2+.  Strength was weaker on the 
right with complaints of pain at maximum grip, but the 
fingers did come to the palm.  These findings do not suggest 
that the veteran's right ulnar nerve disability has resulted 
in severe incomplete paralysis of the ulnar nerve.  In this 
regard, the Board notes that at the August 2007 VA joints 
examination, testing (EMG/NCV) revealed a normal ulnar study 
on the right.

In sum, the evidence does not show that the veteran has 
greater than moderate incomplete paralysis of the right ulnar 
nerve.  The medical evidence indicates diminished sensation 
but essentially normal motor strength, and, diagnostic 
testing in August 2007 noted that the veteran's right ulnar 
nerve lesion had resolved.  Severe incomplete paralysis is 
not shown, and a rating in excess of 30 percent under 
Diagnostic Code 8516 is not warranted at any time during the 
rating period on appeal.

The Board notes that the veteran's right elbow disability was 
originally rated on the basis of limitation and motion, and 
arthritis of the right elbow has been demonstrated by X-rays.  
Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis, based on limitation of motion of the 
affected joint.  See Diagnostic Code 5003.

Diagnostic Code 5206 contemplates limitation of flexion of 
the forearm.  Flexion of the dominant forearm limited to 100 
degrees warrants a 10 percent rating, limited to 90 degrees 
warrants a 20 percent rating, limited to 70 degrees warrants 
a 30 percent rating, limited to 55 degrees warrants a 40 
percent rating, and flexion of the dominant forearm limited 
to 45 degrees warrants a 50 percent rating.

Diagnostic Code 5207 pertains to limitation of extension of 
the forearm.  Extension of the dominant forearm limited to 45 
or 60 degrees warrants a 10 percent rating, limited to 75 
degrees warrants a 20 percent rating, limited to 90 degrees 
warrants a 30 percent rating, limited to 100 degrees warrants 
a 40 percent rating, and extension of the dominant forearm 
limited to 110 degrees warrants a 50 percent rating.

The normal range of elbow flexion is from zero to 145 
degrees.  38 C.F.R. § 4.71, Plate I.

The Board notes that the August 2007 VA examination reflects 
that the veteran had 90 to 135 degrees of right elbow 
flexion, and 135 to 5 degrees of right elbow extension; the 
July 2003 VA joints examination noted essentially full right 
elbow range of motion.  These decreases in limitation of 
right elbow flexion and extension, even with consideration of 
painful motion, are not enough to warrant a rating in excess 
of 30 percent under Diagnostic Codes 5206 or 5207.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In short, a rating in excess of 30 percent for right ulnar 
nerve neuropathy, residuals, fracture, right radial head, is 
not warranted at anytime during the appeal period.  Hart.

B.  Fracture, left radial head with ulnar involvement

By rating action in January 1988, service connection for 
fracture, left radial head was established, and a 
noncompensable rating was assigned.  In September 2003 the RO 
assigned a 10 percent rating for this disability, effective 
Deember19, 2002, the date of the receipt of the veteran's 
claim for an increased rating.  The disability is 
characterized as fracture, left radial head with ulnar 
involvement.

For the non-dominant hand, disability ratings of 10 percent, 
20 percent, and 30 percent are assignable for incomplete 
paralysis which is mild, moderate, or severe in degree, 
respectively.  Diagnostic Code 8516.

A review of the medical evidence of record fails to support 
the assignment of a disability rating higher than 10 percent 
under Diagnostic Code 8516 at any time during the rating 
period on appeal.  There is no objective evidence of record 
showing that the veteran's left ulnar nerve disability has 
resulted in moderate incomplete paralysis of the ulnar nerve.  
As noted by diagnostic testing performed in conjunction with 
the August 2007 VA examination, the veteran's compression of 
the ulnar nerve of the left elbow was characterized as mild.  
In the same manner, while the July 2003 VA neurological 
examination showed decreased pin sensation in divisions of 
the left fifth cranial nerve, motor examination showed no 
significant weakness in any of the muscles of the left hand 
or elsewhere in any striated muscle group, and reflexes were 
1+/4.  While the July 2003 VA joints examination noted 
diffuse tenderness of the left wrist and left ulnar groove, 
reflexes were 2+.  Moderate incomplete paralysis is not 
shown, and a rating in excess of 10 percent under Diagnostic 
Code 8516 is not warranted.

The Board notes that the veteran's left elbow disability was 
originally rated on the basis of limitation and motion, and 
arthritis of the left elbow has been demonstrated by X-rays.  
Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis, based on limitation of motion of the 
affected joint.  See Diagnostic Code 5003.

Diagnostic Code 5206 contemplates limitation of flexion of 
the forearm.  Flexion of the non-dominant forearm limited to 
100 degrees warrants a 10 percent rating, limited to 90 or 70 
degrees warrants a 20 percent rating, limited to 55 degrees 
warrants a 30 percent rating, and limited to 45 degrees 
warrants a 40 percent rating.

Under Diagnostic Code 5207, extension of the non-dominant 
forearm limited to 45 or 60 degrees warrants a 10 percent 
rating, limited to 75 or 90 degrees warrants a 20 percent 
rating, limited to 100 degrees warrants a 30 percent rating, 
and extension of the non-dominant forearm limited 110 degrees 
warrants a 40 percent rating.

The Board notes that the August 2007 VA examination reflects 
that the veteran had 90 to 135 degrees of left elbow flexion, 
and 135 to 5 degrees of left elbow extension.  These minimal 
decreases in limitation of left elbow flexion and extension, 
even with consideration of painful motion, are not enough to 
warrant a rating in excess of 10 percent under Diagnostic 
Codes 5206 or 5207.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, the Board 
notes that the veteran had no additional limitation of motion 
upon repetition.

In short, a rating in excess of 10 percent for fracture, left 
radial head with ulnar involvement, is not warranted at 
anytime during the appeal period.  Hart.

Final considerations 

Separate ratings-orthopedic and neurological disability

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14.  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

The RO has changed the elbow disabilities from being rated on 
the basis of limitation of motion to based on neurological 
impairment.  After reviewing all evidence of record, the 
Board finds that separate compensable ratings for arthritis 
of the right and left elbow and neurological disability of 
the right and left elbow are warranted from December 19, 
2002.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or groups of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, the 
elbow is considered a major joint.  38 C.F.R. § 4.45 (2007).

The Board observes that while the veteran has essentially 
full range of motion in his right and left elbow, arthritis 
of both elbows has been confirmed by X-rays, and at least 
some limitation of motion has been shown.  As such, the Board 
finds that the criteria for separate evaluations of 10 
percent, each, for arthritis of the right and left elbows 
have been met, from December 19, 2002.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit more favorable determinations.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular ratings 
inadequate.  The veteran's elbow disabilities have been 
evaluated under the applicable diagnostic codes that have 
specifically contemplated the level of occupational 
impairment caused by his elbow disability.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for a disability manifested by memory loss 
and an inability to concentrate, to include as secondary to 
service-connected disability, is denied.

Entitlement to an increased rating for right ulnar nerve 
neuropathy, residuals, fracture, right radial head, currently 
rated as 30 percent disabling, is denied.

A separate 10 percent evaluation for right elbow arthritis is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to an increased rating for fracture, left radial 
head with ulnar involvement, currently rated as 10 percent 
disabling, is denied.

A separate 10 percent evaluation for left elbow arthritis is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.


REMAND

As this decision has granted additional separate ratings for 
the veteran's service-connected arthritis of both elbows, and 
as the veteran's combined disability evaluation has increased 
from 40 percent to 50 percent, the Board finds it appropriate 
that his TDIU claim be re-evaluated prior to appellate 
adjudication.

Accordingly, the case is hereby REMANDED for the following 
action:

The AOJ should readjudicate the issue of 
entitlement to a TDIU, with consideration 
of the additional grant of separate 
additional ratings for right and left 
elbow arthritis.  If the benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


